Citation Nr: 1400831	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-49 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1970 to December 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Fargo, North Dakota, Regional Office (RO).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In January 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain a supplemental medical opinion to address whether the service-connected diabetes has chronically aggravated the Veteran's hypertension.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268   (1998).  An additional discussion regarding the RO's compliance with the January 2013 Board Remand is included in the "Duties to Notify and Assist" section below.


FINDING OF FACT

The Veteran's hypertension is not proximately due to, or aggravated by, his 
service-connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, a September 2009 notice letter sent prior to the initial denial of the claim fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claim for secondary service connection for hypertension, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  Treatment records found in the Veteran's Virtual VA file appear to be duplicative of the treatment records included in the claims file.

The Veteran underwent a November 2009 VA medical examination in connection with his claim.  Pursuant to the January 2013 Board Remand, a supplemental medical opinion addressed whether the Veteran's service-connected diabetes have chronically aggravated his hypertension.  Taken together, the November 2009 VA exam and the addendum opinion are adequate with respect to the issue adjudicated herein.  The VA medical examiners reviewed the Veteran's relevant medical history and made clinical observations.  The supplemental opinion provided an adequate rationale for the medical opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  For these reasons, the Board finds that the addendum medical examination report is adequate and no further medical examination or medical opinion is needed.

Secondary Service Connection Legal Criteria

Service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).  While competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A veteran is competent to describe symptoms that he or she experienced in service or at any time after service when the symptoms he or she perceived, that is, experienced, were directly through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. at 307 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

A veteran as a layman is competent to establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377; Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a).  

When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for Hypertension

At the outset, the Board recognizes that the record reflects that the Veteran has expressly limited his claim to entitlement to service connection for hypertension as secondary to his service-connected diabetes mellitus.  As such, the Board will consider the claim on only a secondary basis.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension is proximately due to, or aggravated by, his service-connected diabetes mellitus.  

Service treatment records reflect that the Veteran's blood pressure readings were consistently within normal limits.  In a March 2012 statement in support of the Veteran's claim, the Veteran's representative reported a history of hypertension beginning July 2004.  Private clinical documentation corroborates such account and indicates that the Veteran's hypertension was "well controlled" with blood pressure medication as of January 2005.  

August 2009 private clinical notes relate that the Veteran's hypertension was stable contemporaneous with the initial diagnosis of "Type II Diabetes."  Pursuant to a November 2009 VA examination, the examiner reported "no complications" of the Veteran's diabetes mellitus.  

In a February 2013 Disability Benefits Questionnaire (DBQ), the VA examiner concluded that hypertension is less likely than not (less than 50 percent probability) proximately due to, or the result of, the Veteran's service-connected diabetes mellitus.  The examiner indicated that the claims file was reviewed.  The rationale provided was that the Veteran had hypertension years before diabetes mellitus, specifically noting that the Veteran began anti-hypertensive medication in July 2004 and was diagnosed with having diabetes in August 2009.  In addition, April 2011 laboratory  results revealed that the Veteran's urine was negative for microalbumin, further negating a relationship between the Veteran's hypertension and diabetes mellitus.  Regarding aggravation, the examiner stated that there had been no change in the Veteran's blood pressure medication at the time of the development of his diabetes.      

The Board finds that the foregoing evidence weighs against a finding that the Veteran's hypertension was either caused or aggravated by diabetes.  The only competent medical opinion as to the relationship between hypertension and diabetes mellitus in the February 2013 VA opinion which concluded that it was less likely that not that hypertension is  proximately due to or the result of, the Veteran's service-connected diabetes mellitus and that hypertension was not aggravated by diabetes mellitus.  The examining VA physician has medical expertise, had adequate and accurate information on which to base his medical opinion, and provided adequate rationale for the conclusion based on medical principles.  The VA examiner indicated that the pertinent evidence was reviewed as it was indicated that the claims file was reviewed.  The fact that the Veteran's hypertension predated his diabetes by approximately five years weighs against a finding that a causal relationship between them exists.  Additionally, given that the Veteran's hypertension was well managed and that the Veteran's hypertension was stable at the time diabetes was diagnosed, the Board finds that the evidence of record supports the conclusion that there has been no increase in the severity of the hypertension symptomatology due to diabetes.  For these reasons, the Board affords the February 2013 VA medical opinion great probative weight.  

Although the Veteran has asserted that his diabetes mellitus caused or aggravated his hypertension, he is a layperson and does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between hypertension and diabetes mellitus on a causal or aggravation basis.  Such diagnoses and opinions as to a relationship involve an understanding of complex interactions between body systems (cardiovascular and endocrine), involve making findings based on medical knowledge and clinical testing results, and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinion relating hypertension to his service-connected diabetes is afforded no probative value. 

The theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between current hypertension and service-connected diabetes mellitus.  The only probative medical opinion of record that directly addresses the likelihood of a secondary relationship between hypertension and diabetes mellitus relates that there is no such secondary relationship on either a causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and it must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and concluded that it is inapplicable as the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53-56, 58.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension claimed as secondary to service-connected diabetes mellitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


